Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a sound generating device includes magnetic circuit system drives vibration system to generate sound, and vibration system includes diaphragm, which is fixed to basin frame and form sounding cavity with basin frame and magnetic circuit system. The independent claim 1, identifies a uniquely distinct feature of “…. the sound generating device further comprising a cover plate fixed on a side of the frame away from the magnetic circuit system and configured to press the fixing part on the frame, the cover plate defining a sound emitting port passing through the cover plate, the cover plate and the vibrating membrane cooperatively forming a front sound generating cavity, the dome and the air-permeable isolating piece being positioned in the front sound generating cavity, and the front sound generating cavity being configured to communicate with outside through the sound emitting port.” The closest prior art to Zhao ( US20200351592) teaches a hole can be made in the diaphragm system, such that when the diaphragm vibrates, the airflow can be ventilated through the upper and lower directions to balance the sound resistance and improve the vibration state of the product. Because it is a waterproof product, the vibration system cannot meet the waterproof requirements after providing the hole. Therefore, adding a waterproof and breathable membrane at the hole can not only improve the vibration state of the product, but also meet the waterproof requirements. Specifically, as shown in FIGS. 13, 14 and 15, the diaphragm 21 comprises a central portion and a folded ring . 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNITA JOSHI/Primary Examiner, Art Unit 2651